Citation Nr: 1720308	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a right foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 to October 1997.  

This appeal comes to the Board of Veterans' Appeal (Board) from the September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2014, the Veteran testified at a VA hearing in Washington D.C., before a Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  The VLJ who held that hearing is no longer at the Board.  The law requires that the VLJ who conducts the hearing on appeal participate in any decision made on appeal.  38 U.S.C.A. § 7107 (c) (West 2015) 38 C.F.R. § 20.707 (2016).  In a March 2017 letter, the Veteran was informed of his right to have another hearing with another VLJ, but he declined the opportunity.    

This case was remanded by the Board for further development in August 2014 and April 2016.  That development has been completed.


FINDINGS OF FACT

1.  A current hemorrhoid disability did not manifest until many years after service and is not related to service. 

2.  A current right foot disability did not manifest until many years after service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Hemorrhoids was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016). 

2.  A right foot disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard December 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c)(2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran has been provided VA medical examinations in connection with the claim.  The Veteran was provided a VA medical examination in January 2015 pursuant to the Board's August 2014 remand.  A VA addendum opinion was obtained in May 2016, pursuant to the Board's April 2016 remand.  There is sufficient evidence for deciding the claim.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.
	
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2016).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The Federal Circuit has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As hemorrhoids and tibial sesamoiditis are not recognized as chronic diseases under 38 C.F.R. § 3.309(a), the provisions of chronicity and continuity are not applicable.

Hemorrhoids

The Veteran seeks service connection for hemorrhoids and asserts that this disorder began in service.  In his April 2014 testimony, the Veteran stated that the hemorrhoids onset in service and never went away.  At a January 2015 VA examination, the Veteran reported that he was diagnosed with hemorrhoids while in service, in 1987 and 1988.  

However, the Veteran's service treatment records are unremarkable for any symptoms, complaints, treatment or diagnosis of hemorrhoids.  The service records include numerous reports related to gastrointestinal complaints, which were ultimately diagnosed as irritable bowel syndrome.  None of the corresponding clinical evaluations resulted in a diagnosis of hemorrhoids.  A May 1981 rectal examination also did not result in a diagnosis of hemorrhoids.  Service records from August 1989 reflect that the rectum was normal to digital examination.  Significantly, a flexible sigmoidoscopy was performed in August 1993; hemorrhoids were not noted.  A record of the Veteran's retirement physical indicates that his anus was normal.  
Post-service VA treatment records include findings of a small right external hemorrhoid in August 2004; a small non-bleeding internal hemorrhoid in January 2007; rectal bleeding likely related to hemorrhoids in October 2013; and an external medium sized hemorrhoid in November 2013.  The evidence therefore establishes a current disability.

The Veteran was afforded a VA examination in January 2015 during which he reported a history of hemorrhoids during service in 1987 and 1988, and after service beginning in 2004.  The examiner reported that there was no objective evidence of a current hemorrhoid condition and the Veteran declined a physical examination.  The examiner opined that a hemorrhoid condition in service was acute and any current hemorrhoid condition was unlikely to be related to service due to lack of chronicity. 

Pursuant to the April 2016 remand, VA obtained an addendum opinion in May 2016.  The examiner opined that it was unlikely that the current hemorrhoid disability had onset in service.  The examiner noted that the separation examination was negative and that service records were silent for symptoms or diagnosis for hemorrhoids.  The examiner also noted that the documented onset was post-service and the current history was post-service.  

The probative evidence of record fails to establish that the Veteran's currently diagnosed hemorrhoids began in service or are otherwise related to service.  The Veteran is competent to testify to the symptoms he observed in service and thereafter.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the Veteran's allegation that he experienced hemorrhoids during service is not credible based on affirmative contemporaneous evidence showing the contrary.  The service records document normal rectal and anus examinations in May 1981, August 1989, and upon retirement from service.  A flexible sigmoidoscopy in August 1993 was also negative for the presence of hemorrhoids.  In addition, there were no complaints of symptoms in service which were even noted to be suspicious for hemorrhoids.  For these reasons, the Veteran's current statements that his hemorrhoids were present in service are not credible as they are inconsistent with the documented contemporaneous record.  

While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37(Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Here, the Board finds that there is sufficient foundation to infer from the silence in the Veteran's apparently complete service records that he did not have hemorrhoid problems during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011); Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (citing Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012)); Horn, 25 Vet. App. at 239.  The service treatment records are not merely silent, but reflect complaints and treatment for a number of medical conditions, including gastrointestinal and genitourinary issues, and yet are negative for any complaints or findings of hemorrhoids, making it implausible that the Veteran had hemorrhoids during service but was not recorded.

Further, although lay persons are competent to provide opinion on some medical issues, diagnosing and determining the etiology of hemorrhoids falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Notably, the in-service examinations were conducted by medical professionals trained to observe and diagnose hemorrhoids, but they all found the rectum normal after a digital examination.  VA examiners have determined that the current hemorrhoids are not related to service.  The May 2016 examiner specifically noted that the service treatment records and the separation examination were negative for signs, symptoms, or diagnoses of hemorrhoids.  This opinion is consistent with the evidence of record and thus it is considered probative.  There are no competent opinions to the contrary.

Consequently, the Board finds that the preponderance of the evidence weighs against finding that a causal nexus between the current hemorrhoids disability and service.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  

Right Foot Disability

The Veteran seeks service connection for a right foot disability and asserts that this disorder began in service.  In April 2014 testimony, the Veteran testified that his right foot was punctured by a nail in the sole of his military boots and that he has had continual pain in that foot since.  The Veteran indicated that this was related to a little lump in his foot and that the injury resulted in a physical profile while in service. 

The Veteran's service treatment records are silent for any symptoms, complaints, treatment or diagnosis of the right foot or big toe injury.  The August 1989 physical examination noted that the feet were normal.  The physical profiles the Veteran received in January 1994, March 1995, and May 1995 do not relate to a foot injury or disability; rather they were for low back and knee injuries and pain.  Further, the Veteran's physical examination for retirement showed his feet were normal.

Post-service VA treatment records first document right foot pain in May 2014.  Private medical records from August 2014 show diagnoses of tibial sesamoiditis, right.  These medical records reflect that the Veteran reported that his right big toe was injured from prolonged use of Army jump boots; no mention is made of a punctured foot.

The Veteran was afforded a VA examination in January 2015.  The examiner noted a diagnosis of tibial sesamoiditis in August 2014.  The examiner reported that the residual from the right foot puncture was only acute in service and that there was no chronicity of care.  The examiner concluded that there is no objective evidence that supports the current right foot nail puncture residual.  The examiner further opined that the current diagnosis of tibial sesamoiditis is not related to the previous condition.  

As directed in the April 2015 remand, an addendum opinion was obtained in May 2016.  In the May 2016 opinion, the examiner opined that it was less likely than not that the Veteran's right foot disability was related to his service.  The examiner remarked that service records were negative for foot injury and that there was a 20 year gap between discharge and the current condition. 

The preponderance of evidence in this case weighs against the Veteran's claim.  The Veteran is competent to testify to right foot symptoms he observed in service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, his current assertion that he experienced a puncture injury, or other injury to his right foot/great toe, during service is not credible.  The Veteran has provided inconsistent statements regarding the onset of the injury at the April 2014 hearing and his statement in the August 2014 private medical records.  At the hearing, he testified that the disability stemmed from a nail puncturing his right foot.  In the private medical records, he reported that the disability stemmed from wearing Army jump boots and did not mention any puncture wounds.  These inconsistencies render his current statements about the nature and onset of his injury less than credible.

The Board further finds that there is sufficient foundation to infer from the silence in the Veteran's apparently complete service records that he did not have right foot/great toe problems during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011); Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (citing Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012)); Horn, 25 Vet. App. at 239.  The Veteran's service treatment records are silent for any symptoms, complaints, treatment or diagnosis of the right foot or big toe injury.  The August 1989 physical examination showed the feet were normal.  Further, the Veteran's undated physical examination for retirement showed his feet were normal.  The service treatment records are not merely silent, but reflect complaints and treatment for a number of medical conditions, including orthopedic issues, and yet are negative for any complaints or findings of a right foot/great toe injury, to include a puncture injury, making it implausible that the Veteran had such problems during service but were not recorded.  The Veteran was even placed on physical profile for orthopedic problems (i.e. low back pain and knee pain) on several occasions unrelated to foot or toe injuries or problems.

Further, the VA medical opinions weigh against the claim.  The January 2015 and May 2016 examiners concluded that the current condition is not related to service.  The examiners cited the lack of contemporaneous medical care for the reported injury and the absence of care in the 20 years between discharge and the initial diagnosis of tibial sesamoiditis.  The Board finds the opinions highly probative because the examiners had the medical knowledge to evaluate the claimed disability; they also reviewed the records, performed an examination, and considered the Veteran's statements regarding the nature and history of his injury.  There are no competent opinions to the contrary and the Veteran is not competent to link his current diagnosis of right tibial sesamoiditis to service.  Diagnosing and determining the etiology of tibial sesamoiditis falls outside the realm of common knowledge of a lay person as it is a complex medical questions that requires medical training and knowledge, which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Consequently, the preponderance of the evidence weighs against the Veteran's claim for a right foot disability.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for hemorrhoids is denied.

Service connection for a right foot disability is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


